--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3


REGISTRATION RIGHTS AGREEMENT


THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of   August 30th   , 2010 by and among Market & Research Corp., a Delaware
corporation (the “Company”), and the persons and entities as are indicated on
Schedule “A” who are signatories hereto or may become signatories hereto (the
“Purchasers”).


Background


The Purchasers have severally agreed to purchase from the Company, and the
Company has agreed to sell to the Purchasers 500,000 shares of common stock, par
value $0.01 per share (the “Shares”)(the “Offering”).


This Agreement provides that the Purchasers shall be granted certain
registration rights with respect to the Common Stock issued to such Purchasers
pursuant to the Offering, upon the terms and subject to the conditions as
hereinafter set forth.


The parties agree as follows:


1.           Certain Definitions.  As used herein, the following terms shall
have the following respective meanings:


"Commission" shall mean the Securities and Exchange Commission or any other
Federal agency at the time administering the Securities Act.


"Registrable Securities" shall mean the shares of Common Stock issued in the
Offering.


"Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.


2.           Restrictive Legend.  The Shares and each certificate representing
such Shares and, except as otherwise provided in Section 3 hereof, each
certificate issued upon exchange or transfer of any such securities shall be
stamped or otherwise imprinted with a legend substantially in the following
form:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”



 
 

--------------------------------------------------------------------------------

 

3.           Notice of Proposed Transfer.  Prior to any proposed transfer of any
Registrable Securities (other than under the circumstances described in Section
4 hereto), the Purchaser shall give written notice to the Company of its
intention to effect such transfer.  Each such notice shall describe the manner
of the proposed transfer and, if requested by the Company, shall be accompanied
by an opinion of counsel reasonably satisfactory to the Company ( The Company
hereby accknoledges that David Lubin Esq. and David Lubin and Associates, PLLC
are acceptable to the Company)  to the effect that the proposed transfer may be
effected without registration under the Securities Act, whereupon such Purchaser
shall be entitled to transfer such securities in accordance with the terms of
its notice.  All Registrable Securities transferred as above provided shall bear
the legend set forth in Section 2, except that such securities shall not bear
such legend if (i) such transfer is in accordance with the provisions of Rule
144 (or any other rule permitting public sale without registration under the
Securities Act) or (ii) the opinion of counsel referred to above is to the
further effect that the transferee and any subsequent transferee (other than an
affiliate of the Company) would be entitled to transfer such securities in a
public sale without registration under the Securities Act.


4.           Mandatory Registration Rights.


(a)           No later than the earlier of (i) the successful
completion  currently contemplated public offering pursuant to which Ladenburg
Thalmann will serve as an underwriter thereof. (ii) or six (6) months from the
date of issuance of the shares, the Company will prepare and file with the SEC a
registration statement on Form S-1 (or, if Form S-1 is not then available to the
Company, on such form of registration statement that is then available to effect
a registration of all Registrable Securities for the purpose of registering
under the Securities Act all of the Registrable Shares for resale by, and for
the account of, the Purchasers as selling stockholders thereunder (the
“Registration Statement”).  The Registration Statement shall permit the
Purchasers to offer and sell, on a delayed or continuous basis pursuant to Rule
415 under the Securities Act, any or all of the Registrable Securities.  The
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 415), any
shares of Common Stock resulting from stock splits, stock dividends or similar
transactions with respect to the Registrable Securities.


In the event that any registration pursuant to this Section 4 shall be, in whole
or in part, an underwritten public offering of common stock, any request by
Purchasers pursuant to this Section 4 to register Registrable Securities shall
specify that such Registrable Securities is to be included in the underwriting
on the same terms and conditions as the shares of common stock otherwise being
sold through underwriters under such registration.


Notwithstanding anything to the contrary contained in this Section 4, in the
event that there is an underwritten offering of securities of the Company at the
request of Purchasers pursuant to a registration covering Registrable Securities
and a selling Purchaser does not elect to sell his, her or its Registrable
Securities to the underwriters of the Company’s securities in connection with
such offering, such Purchaser shall refrain from selling such Registrable
Securities not registered pursuant to this Section 5 during the period of
distribution of the Company’s securities by such underwriters..



 
 

--------------------------------------------------------------------------------

 

In the event that such Registration Statement is not filed within the period
provided under this Section, the Company shall pay an amount in cash or
registered Common Stock (at the Company’s sole discretion) to each Purchaser, as
partial liquidated damages and not as a penalty, equal to ten percent (10%) of
the amount of the Purchaser’s Registrable Securities for each calendar [month]
or portion thereof thereafter from the date on which the Registration Statement
should have been filed pursuant to this Section until the filing of such
Registration Statement.


5.           Piggyback Registration.  If the Company at any time proposes to
register any of its securities under the Securities Act for sale to the public,
whether for its own account or for the account of other security Purchasers or
both, then in each instance, it will give written notice to all Purchasers of
its intention so to do not less than thirty (30) days prior to the filing of
such registration statement, provided, however, that for the purposes of this
sentence, the Company shall treat the Purchasers in the same manner and in pari
passu with all other Purchasers of unregistered capital stock of the Company
who  have registration rights with respect to such stock.  Upon the written
request of any such Purchasers, given within 20 days after the date of any such
notice, to register any of its Registrable Securities (which request shall state
the intended method of disposition thereof), the Company will use its best
efforts to cause the Registrable Securities as to which registration shall have
been so requested to be included in the securities to be covered by the
registration statement proposed to be filed by the Company all to the extent
requisite to permit the sale or other disposition by the Purchasers (in
accordance with its written request) of such Registrable Securities so
registered.  The Company may withdraw any such registration statement before it
becomes effective or postpone the offering of securities contemplated by such
registration statement without any obligation to the Purchasers.


Notwithstanding anything to the contrary contained in this Section 5, in the
event that there is an underwritten offering of securities of the Company at the
request of Purchasers pursuant to a registration covering Registrable Securities
and a selling Purchaser does not elect to sell his, her or its Registrable
Securities to the underwriters of the Company’s securities in connection with
such offering, such Purchaser shall refrain from selling such Registrable
Securities not registered pursuant to this Section 5 during the period of
distribution of the Company’s securities by such underwriters..


6.           Related Obligations.


At such time as the Company is obligated to prepare and file the Registration
Statement with the Commission pursuant to Section 4 or 5, the Company will
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, with respect thereto, the Company
shall have the following obligations:


(a)           use all commercially reasonable efforts to cause such Registration
Statement relating to the Registrable Securities to become effective within one
hundred and twenty (120) calendar days after the filing of the Registration
Statement and shall keep such Registration Statement effective until the earlier
to occur of the date on which (i) the Purchasers shall have sold all the
Registrable Securities; or (ii) two years from the date that the Registration
Statement first becomes effective (the “Registration Period”).  The Company
shall use all commercially reasonable efforts to respond to all Commission
comments within seven (7) business days from receipt of such comments by the
Company. The Company shall use all commercially reasonable efforts to cause the
Registration Statement relating to the

 
 

--------------------------------------------------------------------------------

 

Registrable Securities to become effective no later than five (5) business days
after notice from the Commission that the Registration Statement may be declared
effective.  The Purchasers agree to provide, within such time as will enable the
Company to comply with its obligations under this Agreement, all information
which it is required by law to provide to the Company, including the intended
method of disposition of the Registrable Securities, and the Company’s
obligations set forth above shall be conditioned on the receipt of such
information;


(b)           prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with such Registration Statement, which prospectus
is to be filed pursuant to Rule 424 promulgated under the Securities Act, as may
be necessary to keep such Registration Statement effective during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities shall have been disposed of in accordance with the
intended methods of disposition by the Purchaser thereof as set forth in such
Registration Statement.  The Company shall use commercially reasonable efforts
to cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof;


(c)           make available to the Purchaser whose Registrable Securities are
included in any Registration Statement and its legal counsel without charge (i)
promptly after the same is prepared and filed with the Commission at least one
(1) copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits, the prospectus included in such Registration
Statement (including each preliminary prospectus) and, with regards to such
Registration Statement(s), any correspondence by or on behalf of the Company to
the Commission or the staff of the Commission and any correspondence from the
Commission or the staff of the Commission to the Company or its representatives;
(ii) upon the effectiveness of any Registration Statement, the Company shall
make available copies of the prospectus, via EDGAR, included in such
Registration Statement and all amendments and supplements thereto; and (iii)
such other documents, including copies of any preliminary or final prospectus,
as the Purchaser may reasonably request from time to time in order to facilitate
the disposition of the Registrable Securities;


(d)           use commercially reasonable efforts to (i) register and qualify
the Registrable Securities covered by the Registration Statement under such
other securities or “blue sky” laws of such states in the United States as the
Purchaser reasonably requests; (ii) prepare and file in those jurisdictions,
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period; (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 6(d), or (y) subject itself to general taxation in any such
jurisdiction.  The Company shall promptly notify the Purchaser who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose;



 
 

--------------------------------------------------------------------------------

 

(e)           at the request of the Purchaser, the Company's counsel shall
furnish to the Purchaser an opinion letter confirming the effectiveness of the
registration statement.  Such opinion letter shall be issued as of the date of
the effectiveness of the registration statement and be in form suitable to the
Purchaser;


(f)           immediately notify each seller under such Registration Statement
and each underwriter, at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event as a
result of which the prospectus contained in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein not misleading in the light of the
circumstances then existing;


(g)           use its best efforts to: (i) furnish an opinion dated such date of
counsel representing the Company to be stored at the office of such transfer
agent designated by the Company which may be utilized from time to time as the
case may be for purposes of removing the restrictive legend on the Registrable
Securities, and (ii) a letter dated such date from the independent public
accountants retained by the Company, addressed to the underwriters in a form and
substance as is customarily given by independent public accountants to
underwriters in an underwritten public offering; and


(h)           make available for inspection by any underwriter participating in
any distribution pursuant to such registration statement, and any attorney,
accountant or other agent retained by such underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company's officers, directors and employees to supply all information
reasonably requested by any such underwriter, attorney, accountant or agent in
connection with such registration statement.


For purposes of Sections 6(a) and (b) above, the period of distribution of
Registrable Securities in a public offering shall be deemed to extend until each
underwriter has completed the distribution of all securities purchased by it,
and the period of distribution of Registrable Securities in any other
registration shall be deemed to extend as provided herein.


In connection with each registration hereunder, the selling Purchasers of
Registrable Securities will furnish to the Company in writing such information
with respect to themselves and the proposed distribution by them as shall be
necessary in order to assure compliance with Federal and applicable state
securities laws or as the Company may reasonably request.


In connection with each registration pursuant to Section 4 or 5 hereof covering
an underwritten public offering, the Company agrees to enter into a written
agreement with the managing underwriter selected in the manner herein, in such
form and containing such provisions as are customary in the securities business
for such an arrangement.


7.           Expenses.  All expenses incurred by the Company in complying with
Section 4 hereof, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company and the Purchasers, fees of the Financial
Industry Regulatory Authority, fees of transfer agents and registrars, but
excluding any Selling Expenses,



 
 

--------------------------------------------------------------------------------

 

are herein called "Registration Expenses".  All underwriting discounts and
selling commissions and transfer taxes applicable to the sale of Registrable
Securities are herein called "Selling Expenses".


The Company will pay all Registration Expenses in connection with each
registration statement filed pursuant to Section 4 or 5 hereof.  All Selling
Expenses incurred in connection with any sale of Registrable Securities by any
participating seller shall be borne by such participating seller or by such
persons other than the Company (except to the extent the Company shall be a
seller) as they may agree.


8.           Indemnification. In the event of a registration of any of the
Registrable Securities under the Securities Act pursuant to Section 4 hereof,
the Company will indemnify and hold harmless each seller of such Registrable
Securities thereunder and each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such seller or
underwriter within the meaning of the Securities Act, against any and all
losses, claims, damages, expenses or liabilities, joint or several, to which
such seller or underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any registration statement under which such Registrable Securities was
registered under the Securities Act pursuant to Section 4, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each such seller, each
such underwriter and each such controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such seller
specifically for inclusion in such Registration Statement or Prospectus or such
underwriter or such controlling person in writing specifically for use in such
registration statement or prospectus.


In the event of a registration of any of the Registrable Securities under the
Securities Act pursuant to Section 4 hereof, each seller of such Registrable
Securities thereunder, severally and not jointly, will indemnify and hold
harmless the Company and each person, if any, who controls the Company within
the meaning of the Securities Act, each officer of the Company who signs the
registration statement, each director of the Company, each underwriter and each
person who controls any underwriter within the meaning of the Securities Act,
against all losses, claims, damages, expenses or liabilities, joint or several,
to which the Company or such officer or director or underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the registration statement under which such
Registrable Securities was registered under the Securities Act pursuant to
Section 4, any preliminary prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss,



 
 

--------------------------------------------------------------------------------

 

claim, damage, liability or action, and provided, however, that such seller will
be liable hereunder in any such case if and only to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information pertaining to such seller, as
such, furnished in writing to the Company by such seller specifically for use in
such registration statement or prospectus; provided, further, however, that the
liability of each seller hereunder shall be limited to the proportion of any
such loss, claim, damage, liability or expense which is equal to the proportion
that the public offering price of the shares sold by such seller under such
registration statement bears to the total public offering price of all
securities sold thereunder, but not to exceed the proceeds received by such
seller from the sale of Registrable Securities covered by such registration
statement.


Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party under this Section 8.  In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the announcement thereof, the indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party to such indemnified party of its
election to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 8 for any legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected; provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified party shall have the right to select a separate counsel
and to assume such legal defenses and otherwise to participate in the defense of
such action, with the expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.


Notwithstanding the foregoing, any indemnified party shall have the right to
retain its own counsel in any such action, but the fees and disbursements of
such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party shall have failed to retain counsel for the indemnified
person as aforesaid or (ii) the indemnifying party and such indemnified party
shall have mutually agreed to the retention of such counsel.  It is understood
that the indemnifying party shall not, in connection with any action or related
actions in the same jurisdiction, be liable for the fees and disbursements of
more than one separate firm qualified in such jurisdiction to act as counsel for
the indemnified party.  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  If the
indemnification provided for in the first two paragraphs of this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under such



 
 

--------------------------------------------------------------------------------

 

paragraphs in respect of any losses, claims, damages or liabilities or actions
in respect thereof referred to therein, then each indemnifying party shall in
lieu of indemnifying such indemnified party contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or actions in such proportion as appropriate to reflect the relative
fault of the Company, on the one hand, and the sellers of such Registrable
Securities, on the other, in connection with the statement or omissions which
resulted in such losses, claims, damages, liabilities or actions, as well as any
other relevant equitable considerations including the failure to give any notice
under the third paragraph of this Section 8. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or by the sellers of such Registrable Securities, on the other, and to the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.


The Company and the sellers of Registrable Securities agree that it would not be
just and equitable if contribution pursuant to this Section 8 were determined by
pro rata allocation (even if all of the sellers of Registrable Securities were
treated as one entity for such purpose) or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages, liabilities or action in
respect thereof, referred to in the immediately preceding paragraph shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this and the immediately preceding paragraph, the sellers of such
Registrable Securities shall not be required to contribute any amount in excess
of the amount, if any, by which the total price at which the Registrable
Securities sold by each of them was offered to the public exceeds the amount of
any damages which they would have otherwise been required to pay by reason of
such untrue or alleged untrue statement of omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.  The indemnification of
underwriters provided for in this Section 8 shall be on such other terms and
conditions as are at the time customary and reasonably required by such
underwriters.


9.           Rule 144 Reporting.  From and after the date hereof, the Company
agrees with the Purchasers of Registrable Securities as follows:


(a)           The Company shall file with the Commission in a timely manner all
reports and other documents as the Commission may prescribe under Section 13(a)
or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
at any time after the Company has become subject to such reporting requirements
of the Exchange Act.


(b)           The Company shall furnish to such holder of Registrable Securities
forthwith upon request (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, and of the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), (ii) a copy of the most recent annual or quarterly
report of the Company and (iii) such other reports and documents so filed as a
holder may reasonably request to avail itself of any rule or



 
 

--------------------------------------------------------------------------------

 

regulation of the Commission allowing a holder of Registrable Securities to sell
any such securities without registration.


10.           Miscellaneous.


(a)           The rights arising under Section 4 shall terminate on the [fifth]
anniversary of this Agreement, or if earlier, when (i) all restrictions
including volume limits and manner of sale pursuant to Rule 144 no longer apply
and (ii) the restrictive legend has been removed on the Seller’s stock
certificate(s).


(b)           All covenants and agreements contained in this Agreement by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.  Without limiting the generality of the foregoing, the registration rights
conferred herein on the Purchasers of Registrable Securities shall inure to the
benefit of any and all subsequent permitted Purchasers from time to time of the
Registrable Securities for so long as the certificates representing the
Registrable Securities shall be required to bear the legend specified in Section
2 hereof.


(c)           All notices, requests, consents and other communications hereunder
shall be in writing and shall be mailed by generally recognized overnight
courier, postage prepaid, to the holder of the Registrable Securities at its,
his, or her address set forth in the records of the Company and to the Company
at its principal place of business or, in any case, at such other address or
addresses as shall have been furnished in writing to the Company (in the case of
a holder of Registrable Securities) or to the Purchasers of Registrable
Securities (in the case of the Company).


If to the Company:
Market & Research Corp.
315 Post Road West, 2nd Floor
Westport, CT 06880
Attention: Martin C. Licht



With a copy to:
Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, New York 10022
Attention: Arthur S. Marcus, Esq
Facsimile No.: (212) 980-5192



Each Notice shall be deemed given and effective upon receipt (or refusal of
receipt).


(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.


(e)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES OF AMERICA FOR



 
 

--------------------------------------------------------------------------------

 

THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT  SUCH COURTS ARE AN
INCONVENIENT FORUM.  EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN THE OFFERING DOCUMENTS EXECUTED
HEREWITH, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


(f)           This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and may not be modified or amended
except in writing.


(g)           This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.






IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first written above.



   
THE COMPANY:
         
Market & Research Corp.
         
By:   
/s/
     
Name: Gary Stein
     
Title: Chief Executive Officer




   
PURCHASER:
                     
By:   
/s/
     
Name:
     
Title:
